Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 9, 2009                                                                                               Marilyn Kelly,
                                                                                                                   Chief Justice

  137469                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 137469
                                                                   COA: 284621
                                                                   Saginaw CC: 98-015911-FC
  KRIS MICHAEL ALDRICH,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the August 28, 2008
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        HATHAWAY, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 9, 2009                     _________________________________________
           1215                                                               Clerk